Exhibit 10.3
 
EMPLOYMENT AGREEMENT




EMPLOYMENT AGREEMENT made as of 12/31/2010 , between China Ruitai International
Holdings Co., Ltd, a Delaware corporation, having an office at Wenyang Town,
Feicheng City, Shandong, 271603 ,China (hereinafter referred to as “Employer” or
“Company”) and Xingfu Lu, an individual residing at Wenyang Town, Feicheng City,
Shandong, 271603, China (hereinafter referred to as “Employee”)


WHEREAS, Employer employs Employee as the President; and


WHEREAS, Employee is willing to as the President of Employer in the manner
provided for herein, and to perform the duties of the President upon the terms
and conditions herein set forth;


NOW, THEREFORE, in consideration of the promises and mutual covenants herein set
forth it is agreed as follows:


1.  Employment of President.


Employer hereby employs Employee as President. .


2.  Term.


Subject to Section 9 below and further subject to Section 2(b) below, the term
of this Agreement shall end on 12/31/2013. Each 12 month period from January 1
through December 31 during the term hereof shall be referred to as an “Annual
Period.” During the term hereof, Employee shall devote substantially all of his
business time and efforts to Employer and its subsidiaries and affiliates.


3.  Duties.


The Employee shall perform those functions generally performed by persons of
such title and position, shall attend all meetings of the stockholders and the
Board, shall perform any and all related duties and shall have any and all
powers as may be prescribed by resolution of the Board, and shall be available
to confer and consult with and advise the officers and directors of Employer at
such times that may be required by Employer.
 
 
Page 1 of 7

--------------------------------------------------------------------------------

 


4.  Compensation.


RMB 90,000 is for annual compensation in 12 equal installments.


5.  Expenses.


Employee shall be reimbursed for all of his actual out-of-pocket expenses
incurred in the performance of his duties hereunder, provided such expenses are
acceptable to Employer, which approval shall not be unreasonably withheld, for
business related travel and entertainment expenses, and that Employee shall
submit to Employer reasonably detailed receipts with respect thereto.


6.  Vacation.


Employee shall be entitled to receive two (2) weeks paid vacation time after
each year of employment upon dates agreed upon by Employer. Upon separation of
employment, for any reason, vacation time accrued and not used shall be paid at
the salary rate of Employee in effect at the time of employment separation.


7.  Secrecy.


At no time shall Employee disclose to anyone any confidential or secret
information (not already constituting information available to the public)
concerning (a) internal affairs or proprietary business operations of Employer
or (b) any trade secrets, new product developments, patents, programs or
programming, especially unique processes or methods.


8.  Covenant Not to Compete.


Employee acknowledges and confirms that the Company is placing its confidence
and trust in Employee. Accordingly, Employee covenants and agrees that he will
not, during the term of his employment, and for a period of one (1) year
thereafter, either directly or indirectly, engage in any business, either
directly or indirectly (whether as a creditor, guarantor, financial backer,
stockholder, director, officer, consultant, advisor, employee, member, inventor,
producer, or otherwise), with or for any company, enterprise, institution,
organization or other legal entity (whether a sole proprietorship, a
corporation, a partnership, a limited liability company, an association, or
otherwise, and whether or not for profit), which is in competition with the
Cellulose Business (as defined herein) . As used in this Agreement, the term
“Cellulose Business” shall mean cellulose producing, cellulose processing,
cellulose trading and etc.
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 


9.  Termination.


a.  Termination by Employer


(i) Employer may terminate this Agreement upon written notice for Cause. For
purposes hereof, “Cause” shall mean (A) engaging by the Employee in conduct that
constitutes activity in competition with Employer; (B) the conviction of
Employee, for the commission of a felony; and/or (C) the habitual abuse of
alcohol or controlled substances. Notwithstanding anything to the contrary in
this Section 9(a) (i), Employer may not terminate Employee’s employment under
this Agreement for Cause unless Employee shall have first received notice from
the Board advising Employee of the specific acts or omissions alleged to
constitute Cause, and such acts or omissions continue after Employee shall have
had a reasonable opportunity (at least 10 days from the date Employee receives
the notice from the Board) to correct the acts or omissions so complained of. In
no event shall alleged incompetence of Employee in the performance of Employee’s
duties be deemed grounds for termination for Cause.


(ii) Employer may terminate Employee’s employment under this Agreement if, as a
result of any physical or mental disability, Employee shall fail or be unable to
perform his duties under this Agreement for any consecutive period of 90 days
during any twelve-month period.


b.  Termination by Employee


(i) Employee shall have the right to terminate his employment under this
Agreement upon 30 days notice to Employer given within 90 days following the
occurrence of any of the following events (A) through (D) .


(A) Employer acts to materially reduce Employee’s duties and responsibilities
hereunder. Employee’s duties and responsibilities shall not be deemed materially
reduced for purposes hereof solely by virtue of the fact that Employer is (or
substantially all of its assets are) sold to, or is combined with, another
entity, provided that Employee shall continue to have the same duties and
responsibilities with respect to Employer’s interactive business, and Employee
shall report directly to the chief executive officer and/or board of directors
of the entity (or individual) that acquires Employer or its assets.


(B) A Material Reduction (as hereinafter defined) in Employee’s rate of base
compensation, or Employee’s other benefits. “Material Reduction” shall mean a
ten percent (10%) differential;
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 


(C) A failure by Employer to obtain the assumption of this Agreement by any
successor;


(D) A material breach of this Agreement by Employer, which is not cured within
thirty (30) days of written notice of such breach by Employer;


(ii) Anything herein to the contrary notwithstanding, Employee may terminate
this Agreement upon thirty (30) days written notice.


10.  Arbitration.


Any controversies between Employer and Employee involving the construction or
application of any of the terms, provisions or conditions of this Agreement,
save and except for any breaches arising out of Sections 7 and 8 hereof, shall
on the written request of either party served on the other be submitted to
arbitration. Such arbitration shall comply with and be governed by the rules of
the American Arbitration Association. An arbitration demand must be made within
one (1) year of the date on which the party demanding arbitration first had
notice of the existence of the claim to be arbitrated, or the right to
arbitration along with such claim shall be considered to have been waived. An
arbitrator shall be selected according to the procedures of the American
Arbitration Association. The cost of arbitration shall be born by the losing
party or in such proportions as the arbitrator shall decide. The arbitrator
shall have no authority to add to, subtract from or otherwise modify the
provisions of this Agreement, or to award punitive damages to either party.


11.  Attorneys Fees and Costs.


If any action at law or in equity is necessary to enforce or interpret the terms
of this Agreement, the . prevailing party shall be entitled to reasonable
attorney’s fees, costs and necessary disbursements in addition to any other
relief to which he may be entitled.


12.  Entire Agreement; Survival.


This Agreement, contains the entire agreement between the parties with respect
to the transactions contemplated herein and supersedes, any prior agreement or
understanding between Employer and Employee with respect to Employee’s
employment by Employer. The unenforceability of any provision of this Agreement
shall not effect the enforceability of any other provision. This Agreement may
not be amended except by an agreement in writing signed by the Employee and the
Employer, or any waiver, change, discharge or modification as sought. Waiver of
or failure to exercise any rights provided by this Agreement and in any respect
shall not be deemed a waiver of any further or future rights.
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 


The provisions of Sections 4, 7, 8, 9(a) (ii), 10, 11, 12, 14, 15, and 16 shall
survive the termination of this Agreement.


13.  Assignment.


This Agreement shall not be assigned to other parties.


14.  Governing Law.


This Agreement and all the amendments hereof, and waivers and consents with
respect thereto shall be governed by the internal laws of the state of Delaware,
without regard to the conflicts of laws principles thereof.


15.  Notices.


All notices, responses, demands or other communications under this Agreement
shall be in ‘writing and shall be deemed to have been given when


a. delivered by hand;


b. sent be telex or telefax, (with receipt confirmed), provided that a copy is
mailed by registered or certified mail, return receipt requested; or


c. received by the addressee as sent be express delivery ser (receipt requested)
in each case to the appropriate addresses, telex numbers and telefax numbers as
the party may designate to itself by notice to the other parties:

 
(i)
if to the Employer: Wenyang Town, Feicheng City, Shandong, 271603 ,China

 
(ii)
if to the Employee: Wenyang Town, Feicheng City, Shandong, 271603 ,China

 
 
Page 5 of 7

--------------------------------------------------------------------------------

 


16.  Severability of Agreement.


Should any part of this Agreement for any reason be declared invalid by a court
of competent jurisdiction, such decision shall not affect the validity of any
remaining portion, which remaining provisions shall remain in full force and
effect as if this Agreement had been executed with the invalid portion thereof
eliminated, and it is hereby declared the intention of the parties that they
would have executed the remaining portions of this Agreement without including
any such part, parts or portions which may, for any reason, be hereafter
declared invalid.






- REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK -
 
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this agreement as of the day
and year first above written.






China Ruitai International Holdings Co., Ltd




By: /s/ Dianmin Ma           
Name: Dianmin Ma
Title: Chief Executive Officer




Employee:




By: /s/ Xinfu Lu            
Name: Xinfu Lu


 
Page 7 of 7

--------------------------------------------------------------------------------

 


 